DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/19/2021, the following has occurred: Claim 1 has been amended; Claims 4 and 12 – 12 have been canceled.
Claims 1 – 3 and 5 – 11 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3 and 5 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (1 – 3 and 5 – 11), which recite steps of 
(a) providing, by a smart device, an amount or timing of said digital therapeutic to said human subject to address said substance abuse disorder;
(b) receiving, by said smart device, subject data for said human subject, wherein said subject data comprises information for said substance abuse disorder, 
(c) determining, by said smart device, said updated amount or said updated timing of said digital therapeutic for alleviating symptoms associated with said substance abuse disorder using a therapeutic module, wherein said therapeutic module uses said subject data and said amount or said timing to generate said updated amount or said updated timing of said digital therapeutic; and
(d) treating, by said smart device, said human subject with said drug therapy in combination with said digital therapeutic according to said updated amount or said updated timing for alleviating symptoms associated with said substance abuse disorder that is determined in (c).
The Examiner includes here how the Specification defines “digital therapeutics.”  Paragraph 78: (emphasis added)
[78] Digital therapeutics as described herein can comprise of instructions, feedback, activities or interactions provided to the subject or caregiver by the system. Examples include suggested behaviors, activities, games or interactive sessions with system software and/or third party devices (for example, the Internet of Things "IoT" enabled therapeutic devices as understood by one of ordinary skill in the art). 
It is the Examiner’s point that “treating, by said smart device, said human subject with said a digital therapeutic …” is understood to be providing instructions.  This is further explained in The Specification as:
[24] In another aspect, a mobile device to provide a personalized treatment plan for a subject may comprise a display and a processor configured with instructions to: 1) display a plurality of questions related to a cognitive function of the subject; 2) receive input from a user comprising answers to the plurality of questions related to the subject before treatment of the subject; and 3) display a personal therapeutic treatment plan for the subject in response to the plurality of questions. The personal therapeutic treatment plan may comprise an amount and timing for administering a dose of a therapeutic agent. The processor may be configured with instructions to receive an indication that the user has been treated according to the personal therapeutic treatment plan. The processor may be configured with instructions to display a second 
[25] The processor may be configured with instructions to repeatedly execute steps in response to received input from the user, after executing instructions to display an updated personal therapeutic treatment plan for the user. The treatment plan may comprise an amount and timing of administering a next dose of the therapeutic agent in response to the received input from the user. The input from the user may comprise answers to the plurality of questions after treatment of the user. The processor may be configured with instructions to display a prompt to the user indicating a next time the user should check in after the user has completed treatment. The processor may be configured with instructions to prompt the user to enter when a dose of a therapeutic agent was applied and a dose amount and to update a record indicating when the dose was applied and the dose amount. The processor may be configured with instructions to display a score result indicative of the user's response to the treatment. The processor may be configured with instructions to display a plurality of questions related to pharmacologic or non-pharmacologic intervention.
[205] The systems and methods described herein may be used to determine a treatment plan for using a therapeutic agent.
Therefore, the display of the plan, as understood by the specification, is considered to be “treating, by said smart device, said human subject with said drug therapy in combination with said digital therapeutic…”  As such, treating is understood to be extra-solution activity as explained below.
These steps of claims 1 – 3 and 5 – 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  From paragraph 12, “The digital personalized medicine systems and methods described herein provide digital diagnostics and digital therapeutics to a subject such as a patient. The digital personalized medicine system uses digital data to assess or diagnose symptoms of a subject in to provide personalized therapeutic treatment and improved diagnoses.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 1 and 2, reciting particular aspects of how receiving information may be performed in the mind but for recitation of generic computer components).  See Specification paragraphs 162 – 165.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraphs 162 - 165, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving … subject data amounts to mere data gathering, recitation of treating  amounts to insignificant application, see MPEP 2106.05(g))
The treating of the patient is, according to the Specification, are instructions to perform steps.  Whether the instructions are actually performed is not tested. Rather, the user may enter a response to having completed a step. However, that completion designation does not mean that the step was performed. That completion designation means that the patient wishes to go on to 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, and 5 – 11, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as computer-implemented; providing or receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining updated amount and monitoring performance, e.g., electronic recordkeeping, Alice Corp.,
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, and 5 – 11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins, U.S. Patent 2016/ 0357924.
As per claim 1,
Jenkins teaches a computer-implemented method for treating a human subject currently suffering from a substance abuse disorder according to a combination treatment using a drug therapy and a digital therapeutic, said method comprising:

(b) receiving, by said smart device, subject data for said human subject, wherein said subject data comprises information for said substance abuse disorder, demographic data of said human subject, metabolic data of said human subject, pharmacokinetic data of said human subject, interaction data of said human subject, clearance data of said human subject, or microbiome data of said human subject (figure 1C, #605 paragraph 105, of medication dose, time, other medication and substance use, cognitive-objective stress scores, anxiety/depression scores, physiologic clinical indicators);
(c) determining, by said smart device, said updated amount or said updated timing of said digital therapeutic for alleviating symptoms associated with said substance abuse disorder using a therapeutic module, wherein said therapeutic module uses said subject data and said amount or said timing to generate said updated amount or said updated timing of said digital therapeutic (paragraphs 121, is patient dependent, paragraph 126, corrected dosing schedule); and
(d) treating, by said smart device, said human subject with said drug therapy in combination with said digital therapeutic according to said updated amount or said updated timing for alleviating symptoms associated with said substance abuse disorder that is determined in (c) (paragraphs 129 – 135, unlocking the single-dose medication, paragraphs 139 – 144 Cognitive Objective Stress COS 
As per claim 2, Jenkins teaches the method of claim 1 as described above.
Jenkins further teaches the method comprising requesting, by a graphical user interface of said smart device, at least a portion of said subject data (figure 5, #5050 and paragraphs 170, 171 input for receiving).
As per claim 5, Jenkins teaches the method of claim 4 as described above.
Jenkins further teaches the method wherein said digital therapeutic comprises a behavioral therapy that is used in combination with said drug therapy (Abstract, managing risk).
As per claim 6, Jenkins teaches the method of claim 1 as described above.
Jenkins further teaches the method wherein said method is implemented as a mobile app that provides said digital therapeutic (figure 1D – where “digital therapeutic” is understood to be information).
As per claim 7, Jenkins teaches the method of claim 6 as described above.
Jenkins further teaches the method wherein said digital therapeutic comprises one or more tests, suggested behavior, activity, game, or interactive session (figure 5).
As per claim 8, Jenkins teaches the method of claim 7 as described above.
Jenkins further teaches the method comprising providing, by said smart device, a recommendation for said one or more tests, suggested behavior, activity, game, or interactive session to address said substance abuse disorder (paragraph 163 implemented as a ).
As per claim 9, Jenkins teaches the method of claim 7 as described above.

As per claim 10, Jenkins teaches the method of claim 9 as described above.
Jenkins further teaches the method wherein said interaction or feedback recorded by said smart device comprises meta-data from said human subject including interaction with said mobile app that captures aspects of said human subject's behaviors, profile, activities, interactions with games or activities, frequency of use, session time, options or features selected, or content and activity preferences (Paragraph 169, frequency or trend of requests).
As per claim 11, Jenkins teaches the method of claim 9 as described above.
Jenkins further teaches the method wherein said smart device is a smart phone or a tablet (paragraph 163 smartphone/ tablet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, U.S. Patent 2016/ 0357924.
As per claim 3, Jenkins teaches the method of claim 1 as described above.
Jenkins further teaches the method comprising providing a graphical user interface configured to receive questions for a medical professional and submit said questions to said medical 
The Examiner notes that the disclosed smart phone, tablet, computer do not explicitly state that there are software programs installed including those to allow the user to text, call, or email.  However, a smart phone inherently includes a texting or calling functionality.  The features of a phone were known. It would have been obvious to one of ordinary skill to use a phone in a known way to achieve a predictable result.  
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 101
The Applicant states, “Assuming arguendo that the instant claims recite a judicial exception, the step of providing combination treatment that includes both a drug therapy and a digital therapeutic according to said updated amount or said updated timing constitutes a particular treatment step that integrates the alleged judicial exception into a practical application under Prong Two of Step 2A of the subject matter eligibility analysis.” The Specification disagrees with the assertion that there is a practical application.
Claim Rejections - 35 U.S.C. § 102
The Applicant states, “Thus, Jenkins fails to teach or suggest treating a substance abuse disorder using a drug-digital therapeutic combination therapy. For at least the foregoing reasons, claim 1 complies with 35 U.S.C. 102(a)(l).” The breadth of the claims and the lack of specifics within the detailed description allow the Examiner to understand the claims broadly. Therefore, the Examiner has updated the rejection in light of the amendments. 
emphasis added)
[61] In some instances, the system is configured to use digital diagnostics and digital therapeutics. Digital diagnostics and digital therapeutics can comprise a system or methods comprising collecting digital information and processing and analyzing the provided data to improve the medical, psychological, or physiological state of an individual. A digital therapeutic system can apply software based learning to analyze user data, monitor and improve the diagnoses and therapeutic interventions provided by the system.
[78] Digital therapeutics as described herein can comprise of instructions, feedback, activities or interactions provided to the subject or caregiver by the system Examples include suggested behaviors, activities, games or interactive sessions with system software and/or third party devices (for example, the Internet of Things "IoT" enabled therapeutic devices as understood by one of ordinary skill in the art).
[86] A therapy can comprise a digital therapy. A digital therapy can comprise a single or multiplicity of therapeutic activities or interventions that can be performed by the subject or caregiver. The digital therapeutic can include prescribed interactions with third party devices such as sensors, computers, medical devices and therapeutic delivery systems. Digital therapies can support an FDA approved medical claim, a set of diagnostic codes, a single diagnostic code
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626